Citation Nr: 1708215	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1972 to April 1984.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Board remanded this case for further development, to include affording the Veteran a VA examination.  The development requested having been completed, the case is now appropriate for appellate review.


FINDING OF FACT

The Veteran's current right knee disability is etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service, particularly when such disorder is manifested while the individual is in service and remains as a chronic condition thereafter.  Service connection may be granted for a disease which is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

In this case, the Veteran contends that his current right knee disability, diagnosed as osteoarthritis, is related to the multiple right knee injuries he suffered during active service and/or to repeated trauma to the knees upon landing during parachute training.  His DD Form 214 indicates that he received a Parachutist Badge.  

Service treatment records document six separate episodes of right knee problems.  In March 1974, he reported right knee pain of two days' duration and a history of a calcium deposit in the right knee.  The doctor wanted to rule out Osgood-Schlatter disease and ordered x-rays, but the results do not appear to be included in the service treatment records.

In May 1977, the Veteran reported right knee pain on running and during knee bending exercises.  He reported a history of falling on his knee and had tenderness at the tibial tuberosity.  X-rays were noted to be negative for Osgood-Schlatter disease.  The Veteran was placed on a profile and given pain medication.

In October 1977, the Veteran complained of right knee pain following a trauma on a door the night prior.  He was diagnosed with a contusion of the right knee.

In August 1978, he was diagnosed with another contusion of the right knee.

In February 1979, he reported that he fell while showering the night before and hit his right knee.  He was again diagnosed with a right knee contusion.

In May 1979, he reported that he injured his right knee during a parachute jump when he hit his knee on a rock on landing.  There was tenderness over the tibial tuberosity and patella and minimal swelling.  The clinician assessed local trauma to the patella and rule out fracture.  The following day, the Veteran reported that his knee was feeling better.  There was no effusion and the clinician concluded that he had a resolved right knee contusion.  He was discharged to full duty.

The post-service medical records reveal that in August 1995, the Veteran suffered an on-the-job injury to his right knee when he stepped off of a truck.  An MRI study revealed moderate chondromalacia, most pronounced in the medial and patellofemoral compartments, a probable healed strain of the ACL, and slight lateral subluxation of the patella.  The doctor also reviewed x-ray studies which showed degenerative changes throughout the right knee and some changes around the attachments of both cruciate ligaments.  The doctor stated that the Veteran had a contusion of his joint surfaces as a result of the injury at work, but noted that he had pre-existing degenerative joint disease in both knees, further stating that he would have problems in the future relative to the pre-existing condition and had suffered an exacerbation of that condition in August of that year.

In May 2003, the Veteran underwent right knee surgery to include ACL reconstruction and a partial meniscectomy.

He was afforded a VA examination in November 2009.  The examiner opined that the current right disability was not related to the in-service right knee problems, reasoning that although the Veteran was seen for right knee pain on many occasions during active service, each of these was an isolated incident and there was no indication of a chronic right knee condition.  Further, the Veteran had no history of ACL instability during service.  The examiner noted that he was status post a settlement on a Worker's Compensation Claim for his right knee due to the on-the-job injury sustained in 1995, and further noted that although the Veteran stated that his right knee was unstable prior to that, although there was no evidence of that.

By contrast, at an August 2012 orthopedic consultation, the doctor opined that the Veteran had severe tricompartmental osteoarthritis in both knees, and that the right knee disability might be due to either overuse after he developed arthritis in the left knee or that it may be related to multiple parachute jumps during active service.

A June 2015 VA examiner did not address the question of whether the right knee disability was directly related to active service, but, rather, opined that it was not caused or aggravated by the service-connected left knee disability.

The Board acknowledges the negative VA opinion as well as the more than ten year period between service separation and the first documentation of right knee problems in 1995 following a post-service right knee injury.  However, in light of the multiple injuries to the right knee during active service as outlined above, the doctor's observation of significant pre-existing arthritis in 1995 (when the Veteran was only 40 years old), and the August 2012 VA orthopedist's favorable opinion, resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee disability is related to active service, and that service connection is thus warranted.   

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to issues one through three.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a right knee disability is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


